COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00062-CV


IN THE MATTER OF T.E.W.


                                     ------------

            FROM THE PROBATE COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion To Withdraw Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL:    MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: March 20, 2014


      1
       See Tex. R. App. P. 47.4.